By the Court, Nelson, Ch. J.
It has been expressly decided that an endorsement written in pencil is sufficient; (Geary v. Physic, 5 Barn. & Cress. 234;) and also that it may be made by a mark. (George v. Surrey, 1 Mood. & Malk. 516.) In a recent case in the K. B. it was held that a mark was a good signing within the statute of frauds ; and the court refused to allow an enquiry into the fact whether the party could write, saying that would make no difference. (Baker v. Dening, *4448 Adol. & Ellis, 94; and see Harrison v. Harrison, 8 Ves. 186 ; Addy v. Grix, id. 504.)
These cases fully sustain the ruling of the court below. They • show, I think,, that a person may become bound by any mark or designation he thinks proper to adopt, provided it be used as a substitute for his name, and he intend to bind himself.(a)
Judgment affirmed.

 See Rogers v. Coit, (ante, p. 322, 3.)